EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harriet Strimpel on 04/22/2021.

The application has been amended as follows: 
Claim 8. The kit of claim 6, wherein the dNTP mix comprises: i) 5mdCTP or 7mdATP, ii) 5mdCTP and 7mdATP, iii) 5mdCTP and dCTP, iv) 7mdATP and dATP, v) dUTP, or vi) dUTP and dTTP.

Claim 13: The composition of claim 10, further comprising fragments of a double-stranded DNA template, wherein at least some of the fragments comprise the modified base.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is exemplified by Schwartz (US 2007/0161028, of record). However, Schwartz used modified bases bearing fluorescent labels. Claims 1 and 10 preclude the modified base from being fluorescent or being capable of participating in a click chemistry reaction (term of art). Claim 15 requires the resulting fragments to be ligated to adaptors, amplified, or sequenced. There was no reason to modify the method of Schwartz to include any of these steps. Schwartz was directed to methods of labeling nucleic acids by nick translation. While older techniques for labeling by nick translation might have used isotopic labels (e.g. 32P-dNTP), thus “not fluorescent”, such modified nucleotides would not have prevented nicking by a nicking endonuclease.
Makarov (US 2011/0288284) disclosed a method (figure 14 and see Example 1, paragraphs [0172]-[0183]) in which Nb.BsrDI was used to nick the plasmid pUC19, followed by nick translation in the presence of dUTP (which would at least provide reason for making a kit with these reagents). However, while the instant specification indicates that dUTP “may be used in present embodiments to block nicking endonuclease cleavage” (page 14, line 22), and while the recognition site for BsrDI contains T nucleotides which could be replaced by U nucleotides, it is noted that whether replacement of Ts with Us in any particular restriction or nicking endonuclease recognition site would impact cleavage/nicking is not predictable, and there is no evidence from the prior art that replacing the Ts in the Nb.BsrDI recognition site with Us would have such an effect. Therefore the Examiner cannot attest that dUTP would prevent Nb.BsrDI nicking if substituted for the Ts in the BsrDI site. In fact, Mazurek (1996) found that substitution of T with U in the recognition site of many endonucleases actually increased the rate of cleavage, though this effect was dependent on the length of the nucleic acid (see Conclusions).
Weismann (US 2002/0150919) disclosed a method (figure 13, discussed at paragraph [0076]) in which N.BstNBI, Taq polymerase, and dmATP were used (again, providing a reason to make a kit with these reagents). However, according to the NEB website, this enzyme is NOT blocked by dam methylation, and therefore would not be prevented from nicking if the recognition site contained dmA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637